Citation Nr: 1019765	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  05-16 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a bilateral ankle 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to 
January 1984, with additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) from a October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal.  In March 2009, the Veteran 
testified before the Board at a hearing at the RO.  In May 
2009, the Board remanded the claims for additional 
development.  

At the March 2009 hearing, the Veteran raised a claim for 
service connection for a left knee disability.  That issue is 
referred to the agency of original jurisdiction for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further 
development is necessary prior to adjudication of the claims.

It appears that the Veteran's service medical records are 
incomplete.  Currently, the record includes minimal service 
medical records from the first few years of the Veteran's 
period of active duty, and no separation examination is of 
file.  Following active duty, the Veteran had many years of 
service in the Army Reserve, from 1985 until his retirement 
in 2003.  Because it is possible that reserve service medical 
records exist, and because these records would be highly 
relevant to the Veteran's claims for service connection, and 
as such action was not accomplished on previous remand, an 
additional attempt should be made to obtain and associate 
with the file the Veteran's complete service medical records.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Next, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).

On November 2009 VA audiological examination, the examiner 
concluded that he could not provide an opinion as to the 
etiology of the Veteran's bilateral hearing loss and tinnitus 
without resorting to speculation.  The examiner explained 
that on January 1980 enlistment examination, the Veteran had 
normal hearing but for mild loss in the right ear only.  
There were no other hearing reports in his service medical 
records on which to base an opinion as to whether his hearing 
loss was related to his service.  With regard to tinnitus, 
the examiner explained that because there was no 
documentation pertaining to tinnitus in the service medical 
records, there was insufficient information to render any 
sort of conclusion as to whether the tinnitus was related to 
service.  Because the VA examiner was unable to provide any 
opinion on the etiology of the Veteran's bilateral hearing 
loss and tinnitus without resort to mere speculation, this 
amounts to nonevidence, neither for nor against the Veteran's 
claim because service connection may not be based on 
speculation or remote possibility.  Bloom v. West, 12 Vet. 
App. 185 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  The 
opinion is therefore inadequate for rating purposes.  
Further, there is no indication that the examiner took into 
account the Veteran's lay testimony that his current hearing 
loss and tinnitus may have been related to his duties as a 
drill sergeant while in the reserves, or to a fall that he 
took in June 1980.  Additionally, the examiner did not 
address the April 2009 private opinion that the Veteran's 
current hearing loss and tinnitus is related to his in-
service exposure to loud and high frequency noises. 

In order to make an accurate assessment of the Veteran's 
entitlement to service connection for bilateral hearing loss 
and bilateral tinnitus, it is necessary to have a medical 
opinion discussing the relationship between his disabilities 
and service based upon a thorough review of the record, 
comprehensive examination of the Veteran, and adequate 
rationale.  The Board notes that the examiner must consider 
lay statements regarding in-service occurrence of an injury.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination 
inadequate where the examiner did not comment on Veteran's 
report of in-service injury and relied on lack of evidence in 
service medical records to provide negative opinion).  
Therefore, the Board finds that an examination and opinion is 
necessary in order to fairly decide the merits of the 
Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Request additional service medical 
records associated with the Veteran's 
period of active service, from January 
1980 to January 1984, and for the 
Veteran's period of Reserve service, from 
1985 to 2003.  A formal determination, 
pursuant to 38 C.F.R. § 3.159(c)(2), must 
be entered if it is determined that the 
above records do not exist or that 
efforts to obtain them would be futile.  
In the event that it is determined that 
the records are unavailable, provide the 
Veteran with appropriate notice under 
38 C.F.R. § 3.159(c), and give him an 
opportunity to respond.

2.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
his bilateral hearing loss and tinnitus.  
The examiner must review the claims file 
and the report should note that review.  
The examiner should provide the rationale 
for all opinions.  In addition to the 
service medical records, the examiner 
should consider the Veteran's statements 
regarding his symptoms in service and his 
statements of continuous symptoms of 
hearing loss and tinnitus after service.  
The examiner should reconcile any opinion 
reached with the April 2009 private 
opinion that the Veteran's hearing loss 
and tinnitus are related to his position 
as a signal operator where he was exposed 
to loud noises and high-frequency noise.  
The examiner should specifically opine as 
to the following:

1) Is it at least as likely as not 
(50 percent probability or greater) 
that any current bilateral hearing 
loss and bilateral tinnitus are 
related to the Veteran's active 
service, including his exposure to 
artillery fire while working as a 
drill sergeant for many years, or to 
the hard fall that he took in June 
1980 when he lost consciousness?  

2) Is there clear and convincing 
evidence that hearing loss pre-
existed service?  If so, is it at 
least as likely as not (50 percent 
probability or greater) that any 
hearing loss was aggravated or 
permanently worsened beyond its 
natural progression during his 
service.

3) If the Veteran's current hearing 
problems and tinnitus are more 
likely attributable to factors 
unrelated to his military service, 
the examiner should specifically so 
state.



3.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

